Exhibit 10.2

CONTINUING GUARANTY

November 21, 2019

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to SKECHERS U.S.A., INC. (the “Borrower”) by
BANK OF AMERICA, N.A. as Administrative Agent and Swingline Lender (the
“Administrative Agent”), the L/C Issuers and Lenders (collectively, the “Lender
Parties”) under that certain Credit Agreement, dated as of the date hereof (the
“Credit Agreement”), by and among the Borrower, the Lenders, the Administrative
Agent and the other L/C Issuers from time to time party thereto, the undersigned
(the “Guarantor”) hereby furnishes its guaranty as follows:

1.Guaranty.  The Guarantor hereby unconditionally and irrevocably guarantees to
the Lender Parties the full and prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of the Guaranteed Obligations (as hereafter defined) and
the punctual performance of all of the terms contained in the documents executed
by the Borrower in favor of the Lender Parties in connection with the Guaranteed
Obligations. This Guaranty is a guaranty of payment and performance and is not
merely a guaranty of collection. As used herein, the term “Guaranteed
Obligations” means any and all existing and future indebtedness, obligations,
and liabilities of every kind, nature and character, direct or indirect,
absolute or contingent, liquidated or unliquidated, voluntary or involuntary and
whether for principal, interest, premiums, fees indemnities, damages, costs,
expenses or otherwise, of the Borrower to the Lender Parties under the Credit
Agreement and Loan Documents (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Lender Parties in connection with the collection or
enforcement thereof). Without limiting the generality of the foregoing,  the
Guaranteed Obligations shall include any such indebtedness, obligations, and
liabilities which may be or hereafter become unenforceable or shall be an
allowed or disallowed claim under any proceeding or case commenced by or against
the Guarantor or the Borrower under the Bankruptcy Code (Title 11, United States
Code), any successor statute or any other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally (collectively, “Debtor Relief
Laws”), and shall include interest that accrues after the commencement by or
against the Borrower of any proceeding under any Debtor Relief Laws.  Anything
contained herein to the contrary notwithstanding, the obligations of the
Guarantor hereunder at any time shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Cody (Title 11, United States Code) or any comparable provisions of
any similar federal or state law.

2.No Setoff or Deductions; Taxes; Payments.    The Guarantor shall make all
payments hereunder without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Guarantor is
compelled by law to make such deduction or withholding.  If any such obligation
(other than one arising with respect to taxes based on or measured by the income
or profits of the Lender Parties) is imposed upon the Guarantor with respect to
any amount payable by it hereunder, the Guarantor will pay to the Lender
Parties, on the date on which such amount is due and payable hereunder, such
additional amount in U.S. dollars as shall be necessary to enable the Lender
Parties to receive the same net amount which the Lender Parties would have
received on such due date had no such obligation been imposed upon the
Guarantor.  The Guarantor will deliver promptly to the Lender Parties
certificates or other valid vouchers for all taxes or other charges deducted
from or paid with respect to payments made by the Guarantor hereunder.  

 

1

--------------------------------------------------------------------------------

3.Rights of the Lender Parties.  The Guarantor consents and agrees that the
Lender Parties may, at any time and from time to time, without notice or demand,
and without affecting the enforceability or continuing effectiveness
hereof:  (a) amend, extend, renew, compromise, discharge, accelerate or
otherwise change the time for payment or the terms of the Guaranteed Obligations
or any part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Guaranteed Obligations; (c) apply such security and direct the
order or manner of sale thereof as the Lender Parties in their sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Guaranteed Obligations.  Without limiting the
generality of the foregoing, the Guarantor consents to the taking of, or failure
to take, any action which might in any manner or to any extent vary the risks of
the Guarantor under this Guaranty or which, but for this provision, might
operate as a discharge of the Guarantor.

4.Certain Waivers.  The Guarantor waives to the fullest extent permitted by law
(a) any defense arising by reason of any disability or other defense of the
Borrower or any other guarantor, or the cessation from any cause whatsoever
(including any act or omission of the Lender Parties) of the liability of the
Borrower; (b) any defense based on any claim that the Guarantor’s obligations
exceed or are more burdensome than those of the Borrower; (c) the benefit of any
statute of limitations affecting the Guarantor’s liability hereunder; (d) any
right to require the Lender Parties to proceed against the Borrower, proceed
against or exhaust any security for the Guaranteed Obligations, or pursue any
other remedy in the Lender Parties’ power whatsoever and any defense based upon
the doctrines of marshalling of assets or of election of remedies; (e) any
benefit of and any right to participate in any security now or hereafter held by
the Lender Parties; (f) any fact or circumstance related to the Guaranteed
Obligations which might otherwise constitute a defense to the obligations of the
Guarantor under this Guaranty and (g) any and all other defenses or benefits
that may be derived from or afforded by applicable law limiting the liability of
or exonerating guarantors or sureties, other than the defense that the
Guaranteed Obligations have been fully performed and indefeasibly paid in full
in cash.

The Guarantor expressly waives all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty,
and the Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.

5.Obligations Independent.  The obligations of the Guarantor hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.

6.Subrogation.  The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and any commitments of the Lender Parties or facilities
provided by the Lender Parties with respect to the Guaranteed Obligations are
terminated.  If any amounts are paid to the Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Lender Parties and shall forthwith be paid to the Lender Parties to
reduce the amount of the Guaranteed Obligations, whether matured or unmatured.

 

2

--------------------------------------------------------------------------------

7.Termination; Reinstatement.  This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are indefeasibly paid in full in cash and
any commitments of the Lender Parties or facilities provided by the Lender
Parties with respect to the Guaranteed Obligations are terminated; provided that
notwithstanding such termination this Guaranty shall remain in effect as to any
indemnity obligations that arise after such termination by reason of any
Guaranteed Obligation that was outstanding at or prior to the time of such
termination.  Notwithstanding the foregoing, this Guaranty shall continue in
full force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or the Guarantor is made, or any Lender Party exercises
its right of setoff, in respect of the Guaranteed Obligations and such payment
or the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any Lender Party in its discretion)
to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not such Lender
Party is in possession of or has released this Guaranty and regardless of any
prior revocation, rescission, termination or reduction.  The obligations of the
Guarantor under this paragraph shall survive termination of this Guaranty.

8.Subordination.  The Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to the Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
the Borrower to the Guarantor as subrogee of any Lender Party or resulting from
the Guarantor’s performance under this Guaranty, to the indefeasible payment in
full in cash of all Guaranteed Obligations.  If the Lender Parties so request,
any such obligation or indebtedness of the Borrower to the Guarantor shall be
enforced and performance received by the Guarantor as trustee for the Lender
Parties and the proceeds thereof shall be paid over to the Lender Parties on
account of the Guaranteed Obligations, but without reducing or affecting in any
manner the liability of the Guarantor under this Guaranty.

9.Stay of Acceleration.  In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Guarantor or the Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantor immediately upon demand by the Lender Parties.

10.Expenses.  The Guarantor shall pay on demand all reasonable out-of-pocket
expenses (including reasonable attorneys’ fees and expenses) in any way relating
to the enforcement or protection of the Lender Parties’ rights under this
Guaranty or in respect of the Guaranteed Obligations, including any incurred
during any “workout” or restructuring in respect of the Guaranteed Obligations
and any incurred in the preservation, protection or enforcement of any rights of
the Lender Parties in any proceeding under any Debtor Relief Laws.  The
obligations of the Guarantor under this paragraph shall survive the payment in
full of the Guaranteed Obligations and termination of this Guaranty.

11.Miscellaneous.  Any Lender Party’s books and records showing the amount of
the Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon the Guarantor and conclusive, absent
manifest error, for the purpose of establishing the amount of the Guaranteed
Obligations.  No provision of this Guaranty may be waived, amended, supplemented
or modified, except by a written instrument executed by the Administrative Agent
and the Guarantor and otherwise in accordance with Section 10.01 of the Credit
Agreement.  No failure by the Lender Parties to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.  The rights and remedies herein provided are
cumulative and not exclusive of any other rights, powers, privileges or remedies
provided by

 

3

--------------------------------------------------------------------------------

law or in equity or under any other instrument, document or agreement now
existing or hereafter arising.  The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein.  Unless otherwise agreed by the Lender Parties and
the Guarantor in writing, this Guaranty is not intended to supersede or
otherwise affect any other guaranty now or hereafter given by the Guarantor for
the benefit of the Lender Parties or any term or provision thereof.  At the
Lender Parties’ discretion, this Guaranty may be executed in as many
counterparts as necessary or convenient, including both counterparts that are
executed on paper and counterparts that are electronic records and executed
electronically, each of which, when so executed (and any copy of an executed
counterpart that is an electronic record), shall be deemed to be an original,
and all of which when taken together shall constitute one and the same
agreement.  Delivery of a manually executed paper counterpart of this Guaranty
(or of any agreement or document required by this Guaranty and any amendment to
this Guaranty) by facsimile or other electronic imaging means (e.g., “pdf” or
“tif”) shall be as effective as delivery of a manually executed paper
counterpart of this Guaranty; provided, however, that the facsimile or other
electronic image shall be promptly followed by a manually executed paper
original if required by the Lender Parties, but the failure to do so shall not
affect the validity, enforceability or binding effect of this Guaranty.

12.Condition of Borrower.  The Guarantor acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from the Borrower
and any other guarantor such information concerning the financial condition,
business and operations of the Borrower and any such other guarantor as the
Guarantor requires, and that the Lender Parties have no duty, and the Guarantor
is not relying on the Lender Parties at any time, to disclose to the Guarantor
any information relating to the business, operations or financial condition of
the Borrower or any other guarantor (the guarantor waiving any duty on the part
of the Lender Parties to disclose such information and any defense relating to
the failure to provide the same).  

13.Setoff.  If and to the extent any payment is not made when due hereunder, the
Lender Parties may setoff and charge from time to time any amount so due against
any or all of the Guarantor’s accounts or deposits with the Lender Parties.  

14.Representations, Warranties and Covenants.  The Guarantor represents and
warrants that (a) it is organized and resident in the United States of America;
(b) it is duly organized and in good standing under the laws of the jurisdiction
of its organization and has full capacity and right to make and perform this
Guaranty, and all necessary authority has been obtained; (c) this Guaranty
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms; (d) the making, existence, and performance of this Guaranty does
not and will not violate the provisions of any applicable law, regulation or
order, and does not and will not result in the breach of, or constitute a
default or require any consent under, any material agreement, instrument, or
document to which it is a party or by which it or any of its property may be
bound or affected; and (e) all consents, approvals, licenses and authorizations
of, and filings and registrations with, any governmental authority required
under applicable law and regulations for the making and performance of this
Guaranty have been obtained or made and are in full force and effect. The
Guarantor makes every representation and warranty, and covenants and agrees to
comply with all of the covenants, in each case, applicable to the Guarantor as a
Subsidiary of the Borrower under the Credit Agreement as if the Guarantor was a
party thereto; such representations, warranties and covenants are incorporated
herein by reference.

 

4

--------------------------------------------------------------------------------

15.Governing Law; Assignment; Jurisdiction; Notices.  This Guaranty shall be
governed by, and construed in accordance with, the internal laws of the State of
NEW YORK without giving effect to any conflicts of laws principles.  This
Guaranty shall (a) bind the Guarantor and its successors and assigns, provided
that the Guarantor may not assign its rights or obligations under this Guaranty
without the prior written consent of the Lender Parties (and any attempted
assignment without such consent shall be void), and (b) inure to the benefit of
each Lender Party and its successors and assigns and the Lender Parties may,
without notice to the Guarantor and without affecting the Guarantor’s
obligations hereunder, assign, sell or grant participations in the Guaranteed
Obligations and this Guaranty, in whole or in part, to the extent permitted by
the Credit Agreement.  The Guarantor hereby irrevocably (i) submits to the
non‑exclusive jurisdiction of any United States Federal or New York State court
sitting in the County of New York in any action or proceeding arising out of or
relating to this Guaranty, and (ii) waives to the fullest extent permitted by
law any defense asserting an inconvenient forum to the maintenance, and any
objection that it may now or hereafter have to the laying of venue, of any such
action or proceeding in any such court in connection therewith.  Service of
process by the Lender Parties in connection with such action or proceeding shall
be binding on the Guarantor if sent to the Guarantor by registered or certified
mail at its address specified below or such other address as from time to time
notified by the Guarantor.  Nothing in this Guaranty will affect the right of
the Lender Parties to serve process in any other manner permitted by applicable
law.  The Guarantor agrees that any Lender Party may disclose to any assignee of
or participant in, or any prospective assignee of or participant in, any of its
rights or obligations of all or part of the Guaranteed Obligations any and all
information in such Lender Party’s possession concerning the Guarantor, this
Guaranty and any security for this Guaranty.  All notices and other
communications to the Guarantor under this Guaranty shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier to the Guarantor at its address set forth
below or at such other address in the United States as may be specified by the
Guarantor in a written notice delivered to the Lender Parties at such office as
the Lender Parties may designate for such purpose from time to time in a written
notice to the Guarantor.

16.WAIVER OF JURY TRIAL; FINAL AGREEMENT.  TO THE EXTENT ALLOWED BY APPLICABLE
LAW, THE GUARANTOR AND THE LENDER PARTIES EACH IRREVOCABLY WAIVES TRIAL BY JURY
WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING OUT OF OR
RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS.  THIS GUARANTY
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

5

--------------------------------------------------------------------------------

17.Acknowledgement Regarding Any Supported QFCs.  To the extent that this
Guaranty provides support for any Swap Contract or any other agreement or
instrument that is a QFC (such support, “QFC Credit Support”, and each such QFC,
a “Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that this Guaranty and any Supported QFC may in fact be stated to be governed by
the laws of the State of New York and/or of the United States or any other state
of the United States):

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under this Guaranty that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and this Guaranty were governed by the
laws of the United States or a state of the United States.  

(b)As used in this Section 17, the following terms have the following meanings:

“BHC A7ct Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

6

--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

[Signature Immediately Follows]

 

 

7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Continuing Guaranty to be
duly executed as of the date first above written.

 

Skechers USA Retail, LLC

 

 

 

By:

 

/s/ John Vandemore

Name:

 

John Vandemore

Title:

 

Chief Financial Officer

 

Address:

 

228 Manhattan Beach Blvd.

 

Manhattan Beach, California 90266




Signature Page to Continuing Guaranty

--------------------------------------------------------------------------------

AGREED AND ACCEPTED BY:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

 

 

 

 

By:

 

/s/ Tiffany Lin

Name:

 

Tiffany Lin

Title:

 

Assistant Vice President

 

Signature Page to Continuing Guaranty